STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1175
VERSUS

DONALD RAY SMITH DECEMBER 1, 2022
In Re: Donald Ray Smith, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 07-13-0191.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The district court is ordered to act on
relator’s application for postconviction relief, filed on
October 29, 2021, on or before January 4, 2023. A copy of the
district court’s action shall be filed in this court on or
before January 11, 2023.

VGW

COURT OF APPEAL, FIRST CIRCUIT

A.Snl)

DEPUTY CLERK OF COURT
FOR THE COURT